DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of the Japanese Application No. JP2019-136522, filed 07/25/2019, has been received and acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/12/2022 was filed after the mailing date of the Non-Final Rejection on 05/23/2022; in addition the IDS submitted 07/23/2020 is also being considered by the examiner. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The nonstatutory double patenting rejection issued within the previous action is withdrawn in view of the terminal disclaimer filed 08/22/2022. 
Applicant’s arguments regarding the rejection of Claims 1-2 under 35 U.S.C. § 103 over Katto (JP-2000054047-A) have been fully considered but are not persuasive. 
Applicant argues that Katto teaches away by not disclosing directly pouring a molten metal of an aluminum alloy, but rather performed primary casting - a casting in which a primary casting material is manufactured using a molten metal of the specific composition by mold casting, DC casting or the like. The examiner is not persuaded by this argument and respectfully points out that after comparing the processes described within the prior art and the process as recited within the instant specification, it appears these processes are identical, e.g., the only area this discusses the pouring within the instant published specification is paragraph [0019] of which speaks to the important of silicon in “…pouring the molten metal of the aluminum alloy into [a] cavity in the die casting…”. As such, Katto’s teaching of die casting as recited within paragraph [0016] is considered to meet this limitation. Applicant further cites paragraphs [0014], and [0016] as teaching away, however the examiner is unpersuaded by these arguments since the claim uses the phrasing “comprising” which does not exclude any other steps of Katto before Katto directly pours molten aluminum in a die casting process (paragraph [0016]).
Applicant argues the Katto pours the aluminum in a semi-molten state rather than a molten state. The examiner is not persuaded by this argument and points out that Katto is referring to this aluminum as “semi-molten” because the reference is heating the already molten aluminum to a point where α-Al crystals remain unmelted (paragraph [0006]). However, clearly Katto is pouring liquid-state aluminum since the references speaks to the fluidity within paragraph [0016]. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3, and Claim 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the claim recites
“directly pouring molten metal of the aluminum alloy…into a metal mold”. However, the examiner respectfully points out that nowhere within the specification is this feature recited. Applicant cited page 5, line 25 as support for this, however, this line references Figure 2, Figure 2 is a chart of the mechanical properties and comparative assessment to various examples. The closest support the examiner could find is paragraph [0019] of which speaks to the importance of silicon, however nowhere within this paragraph is it recited that the molten aluminum is directly poured into a metal mold.
“Cr: 0.5% or less excluding zero”. However, the examiner respectfully points out that nowhere within the specification is this feature recited. The examiner points out that narrowing a range is permissible (e.g., see MPEP 2163.05 (III)), however the instant specification does not support or clearly disclose to the skilled artisan that the inventors considered the feature of “excluding zero” to be part of their invention at the time of filing. See MPEP 2163.05 (III). 
“Mn: 0.5% or less excluding zero”. However, the examiner respectfully points out that nowhere within the specification is this feature recited. The examiner points out that narrowing a range is permissible (e.g., see MPEP 2163.05 (III)), however the instant specification does not support or clearly disclose to the skilled artisan that the inventors considered the feature of “excluding zero” to be part of their invention at the time of filing. See MPEP 2163.05 (III).
 Claim 6 is rejected as being dependent upon the above rejected Claim 3. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Katto (JP-2000054047-A, previously cited) in view of Nakamura (U.S. Patent No. 5,787,961, previously cited), Yamamoto (U.S. Patent No. 5,755,898, previously cited), and Anami (U.S. 2007/0144630, previously cited).

Regarding Claim 1, Katto teaches a hypo-eutectic aluminum-silicon alloy (paragraph [0001]). Katto teaches directly pouring molten metal of an aluminum alloy (paragraph [0016]). Katto teaches the aluminum alloy as shown within the example provided below within Table II (Original Disclosure, Table 1). 
Katto does not teach an amount of strontium (Sr) in the above example cited above, however within paragraph [0005] of the machine translation, Katto teaches an amount of intended Sr within the invention of ‘047 is between 0.003% to 0.04%, and further teaches this element in this range improves the impact resistance (paragraph [0009]). Thus, it would have been obvious to include Sr in a range overlapping with the instant range with the motivation of improving the impact resistance. 
Katto does not teach an amount of magnesium (Mn) in the example cited above, however within paragraph [0005] of the machine translation, Katto teaches an amount of intended Mn within the invention of ‘047 is between 0.1% to 0.6%, and further teaches this element in this range improves the wear resistance (paragraph [0012]). Thus, it would have been obvious to include Mn in a range overlapping with the instant range with the motivation of improving the wear resistance. 
With respect to the feature of “…[Cr+Mn]: 0.3 to 0.8%...”, the examiner points out that Katto does not teach an amount of Cr and further teaches Mn in a range of 0.1 to 0.6% (paragraph [0005]), thus this limitation is met by Katto. 
With respect to the feature of “…Cr: 0.5% or less excluding zero…”, the examiner points out that Katto does not teach the inclusion of Cr. However, the examiner points out that (a) - a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05, I. In this case, the lower end of the recited range as being anything but zero, and a zero amount would be considered close enough that the resulting metal would have the same properties. Furthermore, (b) Anami (U.S. 2007/0144630) teaches that Cr in an amount of 0.1-0.3 wt% is desirable as a recrystallized grain refinement element (paragraph [0024]). As such it would have been obvious to include Cr in an amount of 0.1-0.3 wt% as taught by Anami with the motivation if enhancing the recrystallized grain refinement. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Table I – A comparison of Claim 1 and an example taught within Katto (JP-2000054047-A).
Claims
SiWt %
MgWt %
CuWt %
CrWt %
MnWt %
FeWt %
SrWt %
AlWt %
1
7.0 - 9.0
0.4 - 0.6
0.4 - 0.7
≤ 0.5
≤ 0.5
0.10 - 0.25
0.005 - 0.02
Bal.
4-F
8.0
0.55
0.5
0
0
0.20
0.003 - 0.04
Bal.

	

However, Katto does not teach filling the aluminum alloy in a laminar flow into a metal mold at an injection gate speed of 1 m/sec or less. Katto does not teach a heat treatment being performed at 190°C for 3 hours after the die casting. Katto does not teach the cast product having a tensile strength of 280 N/mm2 or more, a 0.2% proof stress of 180 N/mm2 or more, an elongation of 4% or more, and a Charpy impact value of 3 J/cm2 or more.
Nakamura teaches a thixocasting process for an aluminum alloy (abstract). Nakamura teaches filling an aluminum alloy in a laminar flow into a metal mold (column 2, lines 48-54). Nakamura teaches this processing technique allows for the avoidance of air inclusions (column 2, lines 53-54). 
Yamamoto teaches a manufacturing method using an aluminum alloy (abstract). Yamamoto teaches an injection gate speed of between 1 m/s and 5 m/s (column 3, Table 2). Yamamoto teaches these speeds, in part, allow for a great reduction in manufacturing cost (column 5, lines 60-61). 
Anami teaches a manufacturing method for an aluminum alloy (abstract). Anami teaches a heat treatment being performed at 60°C to 200°C for between 10 minutes and 8 hours after casting (paragraph [0029]). Anami teaches this treatment, in part, allows for an aluminum alloy having excellent press formability and bake hardenability (paragraph [0029]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Katto with the concepts of Nakamura with the motivation of avoiding air inclusions; the concepts of Yamamoto with the motivation of reducing manufacturing costs; and the concepts of Anami with the motivation of producing an aluminum alloy having excellent press formability and bake hardenability. 
With respect to the limitation of the cast product having a tensile strength of 280 N/mm2 or more, a 0.2% proof stress of 180 N/mm2 or more, elongation of 4% or more, and a Charpy impact value of 3 J/cm2 or more, the examiner points out that if one uses the concepts of Nakamura, Yamamoto, and Anami with the alloy of Katto, one would appreciate that process and structure of Katto as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that a cast product having a high strength and high toughness with a tensile strength of 280 N/mm2 or more, a 0.2% proof stress of 180 N/mm2 or more, elongation of 4% or more, and a Charpy impact value of 3 J/cm2 or more would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 6, Katto teaches a range of Ti of 0.01 - 0.2% (paragraph [0005]), and the amount within the example used above within the rejection of claim 3 includes 0.07% Ti (Original Disclosure, Table 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735